              Case 20-10755-BLS    Doc 175-2     Filed 05/06/20   Page 1 of 22




                                        Exhibit A

                                  (Popovich Declaration)




                                            11
146484.01601/123228499v.3
                  Case 20-10755-BLS              Doc 175-2        Filed 05/06/20        Page 2 of 22




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    RAVN AIR GROUP, INC. et al.,1                                   Case No. 20-10755 (BLS)

                       Debtors.                                     (Jointly Administered)


     DECLARATION OF NICK POPOVICH IN SUPPORT OF APPLICATION FOR AN
    ORDER AUTHORIZING DEBTORS TO RETAIN AND EMPLOY SAGE-POPOVICH,
        INC. AS LIQUIDATION ADVISOR, EFFECTIVE AS OF APRIL 14, 2020

             I, Nick Popovich, do hereby declare as follows:

             1.      I am the founder and president of sage-popovich, inc. (sic) (“SPI”), located in

Valparaiso, Indiana. I am authorized to make this Declaration on behalf of SPI in support of the

Application for an Order Authorizing Debtors to Retain and sage-popovich, inc. as Liquidation

Advisor, Effective as of April 14, 2020 (the “Application”).2 The facts set forth in this Declaration

are personally known to me and, if called as a witness, I could and would testify thereto.

SPI’s Qualifications

             2.      SPI is a global aviation consulting and asset management provider, with services

ranging from pre-purchase inspection and appraisal services through repossession and liquidation

on all aircraft types and related inventory. SPI began in 1979 as a provider of worldwide recovery

services for aviation assets and expanded into a one-stop aviation consulting operation. Services




1
         The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number
are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc.
(9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091),
and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International
Airport Road, Anchorage, AK 99502.

2
             Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.


146484.01601/123228499v.3
              Case 20-10755-BLS         Doc 175-2     Filed 05/06/20     Page 3 of 22




range from specific projects and long-term portfolio monitoring, to repossessions and valuations.

SPI has valued in excess of $40 billion of aviation-related assets.

        3.      Prior to the Petition Date, SPI was retained by the Debtors to complete certain

valuation services (the “Phase 1 Workscope”), which included, among other tasks, a “desktop”

valuation of the Debtors’ aircraft and other equipment, including separate valuations for fair

market value, orderly liquidation, net orderly liquidation, and forced liquidation. As a result of

having performed this work, SPI and its professionals are already familiar with the Debtors’ fleet

of aircraft and other equipment.

Services to Be Provided by SPI

        4.      The Debtors have requested that SPI render, during a three-month term and to the

extent necessary, the following services in connection with these Chapter 11 Cases:

             a. General consulting and guidance, including technical issues during suspension of
                operations, FAA compliance during service suspension, maintaining certificates,
                and maintaining airworthiness status;

             b. Personnel issues, including maintenance, information technology, parts, and
                records and tracking;

             c. Asset protection and storage, including aircraft storage programs and maintenance,
                inventory counts and protection, securing and maintaining ground service
                equipment and vehicles, and spare engine preservation;

             d. Auditing records, building asset specification sheets, and preparing non-incident
                letters;

             e. Collecting items out for repair and on loan, including locating and negotiating
                return of owned items out for repair, on loan, or otherwise outside the control of
                the Debtors;

             f. Managing all aspects of sales of any operational class of assets as permitted by the
                Bankruptcy Court, including aircraft, spare parts, ground support equipment,
                vehicles, tooling. Assist in preparation and support for sales motions. Prepare
                monthly sales reports, advertising and general notices. Assist in establishing the de
                minimis threshold;

             g. Assisting in finding offsite storage as required or prudent; and


                                                  2
146484.01601/123228499v.3
              Case 20-10755-BLS        Doc 175-2      Filed 05/06/20      Page 4 of 22




             h. At the Debtors’ direction, interfacing with DIP Lenders and Prepetition Lenders.

Compensation and Fee Applications

        5.      Pursuant to the terms of the Engagement Letter, a true and correct copy of which is

attached hereto as Exhibit 3, and subject to the Court’s approval of the Application, SPI intends to

base its fees on the actual hours or days charged at SPI’s standard rates which are in effect when

the services are rendered. SPI’s rates generally are revised annually, effective January 1 of each

calendar year. SPI’s current rates, as of January 1, 2020, are as follows:

        Nick Popovich                  $600.00 / hour, $4500 / day
        Appraisers                     $400.00 / hour, $3200 / day
        Project Manager                $275.00 / hour, $1750 / day

        A&P inspectors                 $200.00 / hour, $1000 / day (domestic)
                                       $150.00 / hour, $1200 / day (international)
        Field Staff                    $125.00 / hour, $850 / day
        Support Staff                  $45.00 / hour, $500 / day


        6.      In addition, SPI will also seek to be reimbursed for its reasonable travel and out-of-

pocket expenses including, but not limited to, airfare, hotels, meals, ground transportation, parking,

shipping, advertising costs, as well as its outside legal counsel and other direct expenses at cost.

Air travel on SPI corporate aircraft will be reimbursed at the lowest commercial coach fare, plus

fifty percent (50%) (in addition to out-of-pocket expenses as set forth above).

        7.      Brokerage services are specifically excluded from the scope of SPI’s retention.

Any brokerage services requested by the Debtors will be compensated on a commission basis to

be negotiated between the parties at the time of the services and as ordered and approved by the

Bankruptcy Court.

        8.      If any of the members or employees of SPI are required by the Debtors to testify at

any administrative or judicial proceeding relating to these Chapter 11 Cases, SPI will seek to be


                                                  3
146484.01601/123228499v.3
              Case 20-10755-BLS         Doc 175-2      Filed 05/06/20     Page 5 of 22




compensated at its regular daily rate fee structure in effect at the time and reimbursed for

reasonable out-of-pocket expenses (including outside counsel fees).

        9.      SPI will submit its monthly fee and expense invoice (the “Monthly SPI Invoice”)

to the Debtors based on the terms outlined above. However, the Monthly SPI Invoice shall be

capped, and in no event shall it exceed $75,000.00 per month. The Monthly SPI Invoice shall be

delivered to the Debtors via email, and such invoice shall be payable to SPI by wire or ACH within

ten (10) calendar days approval by the Bankruptcy Court. The Debtors will submit SPI’s invoices

to the Bankruptcy Court for approval in accordance with the process set forth in the Application.

Disclosure Concerning Disinterestedness

        10.     The Debtors have provided SPI with a list of the names (collectively, the “Interested

Parties”) of individuals or institutions in the following categories: (a) the Debtors; (b) equity

security holders; (c) directors and officers; (d) former directors and officers; (e) secured creditors;

(f) professionals; (g) 30 largest unsecured creditors; (h) landlords; (i) taxing and governmental

authorities; (j) utilities; (k) banks; (l) insurers and insurance brokers; (m) benefit administrators;

(n) litigation parties; (o) bankruptcy judges for the District of Delaware; and (p) attorneys for the

United States Trustee’s office for the district of Delaware. A list of the Interested Parties is

attached hereto as Exhibit 1.

        11.     To check and clear potential conflicts of interest in these Chapter 11 Cases, as well

as to determine all “connections” (as such term is used in Bankruptcy Rule 2014) to the Debtors,

their creditors, other parties in interest, their respective attorneys and accountants, the United

States Trustee or any person employed in the office of the United States Trustee, SPI reviewed its

client database and had its principals review Exhibit 1 to determine whether it had any relationships

with the Interested Parties.



                                                  4
146484.01601/123228499v.3
              Case 20-10755-BLS        Doc 175-2      Filed 05/06/20      Page 6 of 22




        12.     To the best of my knowledge and belief, insofar as I have been able to ascertain

after reasonable inquiry, except as set forth in the Connections List attached as Exhibit 2 to this

Declaration, neither I, nor SPI, nor any officer, director, or other principal thereof has any

connection with the Debtors, their creditors, the United States Trustee, any person employed in

the Office of the United States Trustee, any Bankruptcy Judge currently serving on the United

States Bankruptcy Court for the District of Delaware, or any other party with an actual or potential

interest in these Chapter 11 Cases or their respective attorneys or accountants.

        13.     I believe that none of the relationships disclosed in the Connections List are outside

the normal course of business at SPI or its related companies, and none present a conflict in regards

to these chapter 11 cases.

        14.     To the best of my knowledge, information and belief, insofar as I have been able to

ascertain after reasonable inquiry, SPI is a “disinterested person,” as defined in section 101(14) of

the Bankruptcy Code and as required by section 327(a) of the Bankruptcy Code, in that: (a) SPI

has no connection with the Debtors, their creditors, the United States Trustee, any person employed

in the office of the United States Trustee or any other party with an actual or potential interest in

these Chapter 11 Cases or their respective attorneys or accountants, except as set forth herein; (b)

SPI is not a creditor, equity security holder or insider of the Debtors; (c) no SPI officer, director,

or other principal is, or was within two years of the Petition Date, a director, officer or employee

of the Debtors; and (d) SPI neither holds nor represents an interest materially adverse to the

Debtors or their estates.

        15.     SPI was paid a total of $125,980 by the Debtors for services performed under the

Phase 1 Workscope. These payments were made on April 1, 2020 and April 3, 2020. SPI is not




                                                  5
146484.01601/123228499v.3
              Case 20-10755-BLS        Doc 175-2     Filed 05/06/20     Page 7 of 22




owed any outstanding amounts for the Phase I Workscope and is therefore not a creditor of the

Debtors.

        16.     If SPI later discovers additional information that requires disclosure, it will file

supplemental disclosures with the Court.




        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct. Executed at Valparaiso, Indiana on May 6, 2020.

                                                               /s/ Nick Popovich




                                                 6
146484.01601/123228499v.3
              Case 20-10755-BLS   Doc 175-2    Filed 05/06/20   Page 8 of 22




                                       Exhibit 1

                                  (Interested Parties)




146484.01601/123228499v.3
              Case 20-10755-BLS     Doc 175-2   Filed 05/06/20    Page 9 of 22




Debtors                                         Chief Judge Christopher S. Sontchi
Ravn Air Group, Inc. (3047) (DE)                Judge Ashely M. Chan
Ravn Air Group Holdings, LLC (5356) (DE)        Judge Brendan L. Shannon
JJM, Inc. (4858) (AK)                              Jill Walker (Judicial Assistant)
HoTH, Inc. (9957) (AK)                             Rachel Bello (Courtroom
Peninsula Aviation Services, Inc. (6859)             Deputy/Scheduling)
(DE)                                            Judge John T. Dorsey
Corvus Airlines, Inc. (7666) (WA)               Judge Karen B. Owens
Frontier Flying Service, Inc. (8091) (AK)       Judge Laurie Selber Silverstein
Hageland Aviation Services, Inc. (2754)         Judge Mary F. Walrath
(AK)                                            Una O’Boyle (Clerk of the Court)


Debtors’ Trade Names and Aliases (up to         Office of the United States Trustee for
8 years) (a/k/a, f/k/a, d/b/a)                  Region 3, Wilmington, Delaware office
Era Aviation, Inc.                              Andrew R. Vara (UST)
PenAir                                          Benjamin Hackman
Ravn Air Alaska                                 Christine Green
Ravn Air Connect                                David Buchbinder
                                                David Villagrana
                                                Diane Giordano
Debtors’ Professionals (law firms,              Dion Wynn
accountants and other professionals)            Edith A. Serrano
Blank Rome LLP                                  Hannah M. McCollum
Conway Mackenzie Inc.                           Holly Dice
Keller & Benvenutti LLP                         James R. O’Malley
Keller Benvenutti Kim LLP                       Jane Leamy
Stretto                                         Jeffrey Heck
                                                Juliet Sarkessian
                                                Karen Starr
Affiliates and Subsidiaries                     Lauren Attix
Frontier Alaska Aviation Trust                  Linda Casey
JFL - Rag Holdings, LLC                         Linda Richenderfer
JFL - Rag Partners, LLC                         Michael Panacio
JFL AIV Investors III – (NUS), LP               Ramona Vinson
JFL AIV Investors III – (US), LP                Richard Schepacarter
W Capital Partners III, LP                      Robert Agarwal
W Capital RAG Holdings, LLC                     Rosa Sierra
                                                Shakima L. Dortch
                                                T. Patrick Tinker (AUST)
Banks                                           Timothy J. Fox, Jr.
First National Bank of Alaska
US Bank                                         Current and Former Officers and
Wells Fargo Bank                                Directors
Bankruptcy Judges and Applicable Staff          Bill Hoermle
of District of Delaware                         Bob Hajdukovich



146484.01601/123228499v.3
             Case 20-10755-BLS   Doc 175-2     Filed 05/06/20   Page 10 of 22




C. Alexander Harman                            Metropolitan Commercial Bank
Caroline R. Bibb                               Metropolitan Commercial Bank
David L. Rattner                               Mt Whitney Securities, L.L.C.
George Nichols                                 National Electrical Benefit Fund
James D. Decker                                Nationwide Children’s Hospital
John Mannion                                   Newstar Commercial Loan Funding 2016-1
Richard Nevins                                 LLC
Stephen L. Brooks                              Siemens Financial Services, Inc
Stephen Wertheimer                             Siemens Financial Services, Inc
T. Michael Dyer                                State--Boston Retirement System
William J. Hanenberg                           TCOF I, LLC
                                               Teachers Insurance and Annuity Association
                                               of America
Lenders and Administrative Agents              Telos Asset Management LLC
1199seiu Health Care Employees Pension         Telos CLO 2014-5, Ltd
Fund                                           Telos CLO 2014-6, Ltd.
Argonaut Insurance Company                     TIAA-CREF FSB
Banca Monte Dei Paschi Di Siena S.P.A.         TIAA-CREF Trust Company, FSB
Banca Monte Dei Paschi Di Siena S.P.A.
(H.O.)
BC Partners Advisors LP                        Counsel to Lenders
BNP Bank                                       Winston & Strawn LLP
BNP Paribas                                    Paul Hastings LLP
BNP Paribas Grand Cayman
BNP Paribas Grand Cayman - Loan Trading
Churchill Asset Management LLC                 Contract Counterparties and Lessors
CIT Finance LLC                                AvMax Aircraft Leasing
CIT Finance LLC                                Blackbird, LLC
Corvid Peak Capital Management, LLC            Connor & Winters, LLP
Crescent Capital Group LP                      JAH2-CAE510132, LLC
Crescent Capital High Income Fund B L.P.       JAH2 US Aircraft Holdings, LLC
Crescent Capital High Income Fund L.P.         JAH2015AN680PA, LLC
First Eagle Private Credit, LLC (FKA           JAH2015AN681PA, LLC
Newstar Financial, Inc.)                       JAH2015AN682PA, LLC
Gim, L.P. (F.K.A. HPS - GIM, L.P.)             JAH32000-009, LLC
Great Lakes KCAP F3C Senior, LLC               MG Alaska Leasing Limited
Great Lakes Portman Ridge Funding LLC          Montrose Global, LLP
GSO Capital Partners LP                        N755RV, LLC
GSO Diamond Portfolio Borrower LLC             Paragon Properties, Inc.
HPS Investment Partners, LLC (F.K.A            PenAir Realty Holdings, LLC
Highbridge Principal Strategies, LLC)          Pratt & Whitney Canada Corp
Keybank National Association                   Rolls-Royce Corporation
Keybank National Association (Ohio)            UMB Banks, N.A.
Lincoln Investment Solutions, Inc              Wells Fargo Trust Company, N.A.
Los Angeles County Employees Retirement
Association


                                           2
146484.01601/123228499v.3
             Case 20-10755-BLS     Doc 175-2      Filed 05/06/20   Page 11 of 22




Insurance                                         City of St. Mary’s
Arthur J. Gallagher Risk Management               City of Unalaska
Services, Inc.                                    Colorado Department of Labor and
International Catastrophe Insurance               Employment
Managers, LLC                                     Department of Labor Relations
Lifewise Assurance Company                        Fairbanks North Star Borough
Lloyd’s Syndicate 609 Atrium Underwriters         IRS
Limited                                           Kenai Peninsula Borough
New Hampshire Insurance Company                   Kodiak Borough
Premera Blue Cross                                Maine Department of Labor
QBE Specialty Insurance Company                   Matanuska-Susitna Borough
Starr Indemnity & Liability Company               Municipality of Anchorage
Starr Specialty Insurance Company                 North Slope Borough
Starr Surplus Lines Insurance Company             Oregon Employment Department
                                                  Pennsylvania Department of Labor and
                                                  Industry
Litigation Counterparties/Litigation
Pending Lawsuits – includes threatened
litigation                                        Top 30 Largest Unsecured Creditors
(To be Added)                                     Aircraft Propeller Services, LLC
                                                  Airport Enterprises LLC, dba Contract
                                                  Aircraft Technicians
Regulatory and Government (Federal,               AvMax Aviation Services
State and Local)                                  Boeing Distribution, Inc.
Alaska Department of Transportation               Brothers Aviation Maintenance Service, Inc.
Federal Aviation Administration                   Cavok
                                                  Crowley Fuels Alaska
                                                  Eskimos, Inc.
Significant Competitors                           FedEx
Alaska Airlines                                   Flight Safety International
                                                  Fox Rothschild, LLP
Taxing Authorities (Federal, State, and           Frosty Fuels, LLC
Local; trust fund, use property, franchise,       GCI
sales)                                            Global Aviation
Alaska Department of Labor                        InAir Aviation Services
Bristol Bay Borough                               International Aviation Services
Business Licensing and Sales Tax Division         International Business Machines
(Bethel, AK)                                      Corporation
California Employment Development                 Mountain Aerospace, Inc.
Department                                        Napa Auto Parts/ Genuine Parts Company,
California Unemployment Development               Inc.
Department                                        Northern Air Cargo
City of Dillingham                                Oliver Wyman, Inc.
City of Galena                                    Pegasus Aviation Services, LLC
City of Nome                                      Petro Star, Inc.
City of Sand Point                                Pratt & Whitney Canada Leasing


                                              3
146484.01601/123228499v.3
             Case 20-10755-BLS       Doc 175-2   Filed 05/06/20   Page 12 of 22




Saab Defense and Security USA, LLC               AT&T Business Service
Sky Service F.B.O., Inc.                         AVEC
SoftwareOne, Inc.                                Bonanza Fuel, Inc.
Standard Aero                                    Bush Tell, Inc.
State of Alaska Department of                    Chugach Electric Association Inc
Transportation                                   City of Aniak
STS Mod Center                                   City of Galena
Walker Enterprises                               City of Galena
                                                 City of Kotzebue
                                                 City of Saint Mary’s
Other Creditors                                  City of Unalakleet
FlightSafety International Inc.                  College Utilities Corporation
Genuine Parts Company                            Copper Valley Telephone
Jetstream Aviation Capital LLC                   Dillingham Waste Management LLC
Vector Aerospace Engine Services –               Enstar Natural Gas Company
Atlantic, Inc., dba StandardAero                 G&K Inc.
Vector Aerospace USA Inc.                        GCI
                                                 Homer Electric Association Inc
                                                 Johnson Controls Security Solutions
Utility Providers                                Kotzebue Electric Association
Alaska Communication System                      Nome Joint Utility Systems
Arctic Slope Telephone Assoc Coop Inc            TDX North Slope Generating
AT&T




                                             4
146484.01601/123228499v.3
             Case 20-10755-BLS   Doc 175-2   Filed 05/06/20   Page 13 of 22




                                      Exhibit 2

                                  (Connections List)




146484.01601/123228499v.3
              Case 20-10755-BLS                Doc 175-2       Filed 05/06/20            Page 14 of 22



      Interested Party          Last project                            Business Relationship
                                   within                              *other than current case
           Name                0-3     >3yrs    Nature of project                          Still working on project
                               yrs                                                         with party?
 Alaska Airlines                       x        Valuations                                 No
 AvMax Aircraft Leasing        x                Valuation and parts trading                Yes
 AvMax Aviation Services       x                Valuations and parts sales                 Yes regarding parts
                                                                                           trading which is ongoing
 BNP Bank                      x                Valuation in Europe                        No
 BNP Paribas                   x                Valuations in Europe and Africa            No
 Boeing Distribution, Inc.     x                Valuation services and parts trading       Yes regarding parts
                                                                                           trading which is ongoing
 Cavok                                x         Valuation                                  No
 CIT Finance LLC               x                Valuations, repossessions, portfolio       Yes
                                                management, insurance settlement
 Conway Mackenzie Inc.                x         Bankruptcy                                 No
 Crescent Capital Group               x         Valuations                                 No
 LP
 Federal Aviation              x                Various issues including valuations and     Yes, ongoing on behalf of
 Administration                                 consulting                                  both clients and sage-
                                                                                            popovich flight
                                                                                            operations
 FedEx                         x                Valuation, aircraft lease returns, and      Yes
                                                shipping services
 Flight Safety International   x                Flight crew training                        Yes
 Global Aviation               x                Parts trading                               Yes
 IRS                           x                Valuations                                  No
 Jetstream Aviation                   x         Lease returns                               No
 Capital LLC
 Keybank National              x                Valuation and repossessions                 No
 Association
 Pratt & Whitney Canada        x                Parts sales, negotiations in several        No
 Corp                                           bankruptcy cases
 Pratt & Whitney Canada        x                Bankruptcy issues and foreign object        No
 Leasing                                        damage claims
 Rolls-Royce Corporation       x                Engines parts, bankruptcy cases,            No
                                                foreign object damage cases, corporate
                                                care program issues
 Saab Defense and                     x         Lease returns                               No
 Security USA, LLC
 Siemens Financial             x                Valuations                                  No
 Services, Inc
 Sky Service F.B.O., Inc.      x                Aircraft fixed-base operator services as    Yes
                                                required
 Standard Aero                 x                Valuations, engine overhauls and hot        Yes
                                                sections, parts trading
 Starr Surplus Lines           x                Insurance settlement                        Yes, settlement reached.
 Insurance Company                                                                          Waiting on final payment.
 US Bank                       x                Valuation                                   No
 Vector Aerospace Engine       x                Valuations, engine overhauls and hot        No
 Services – Atlantic, Inc.,                     sections, parts trading, bankruptcy
 dba StandardAero                               issues
 Vector Aerospace USA                           Valuations, engine overhauls and hot        No
 Inc.                                           sections, parts trading, bankruptcy
                                                issues


146484.01601/123228499v.3
             Case 20-10755-BLS   Doc 175-2       Filed 05/06/20       Page 15 of 22



 Wells Fargo Bank           x     Several valuations, repossession,      Yes
                                  liquidations, and expert witness
 Wells Fargo Trust          x     Aircraft trusts ownerships             Yes
 Company, N.A.




                                             7
146484.01601/123228499v.3
             Case 20-10755-BLS   Doc 175-2   Filed 05/06/20   Page 16 of 22




                                      Exhibit 3

                                 (Engagement Letter)




146484.01601/123228499v.3
Case 20-10755-BLS   Doc 175-2   Filed 05/06/20   Page 17 of 22
Case 20-10755-BLS   Doc 175-2   Filed 05/06/20   Page 18 of 22
Case 20-10755-BLS   Doc 175-2   Filed 05/06/20   Page 19 of 22
Case 20-10755-BLS   Doc 175-2   Filed 05/06/20   Page 20 of 22
Case 20-10755-BLS   Doc 175-2   Filed 05/06/20   Page 21 of 22
          Case 20-10755-BLS   Doc 175-2   Filed 05/06/20   Page 22 of 22


David H. Pflieger, Jr.
14 April 2020
Page 6 of 6




Very truly yours,



sage-popovich, inc.



By:                  _
   Nick Popovich, President


Agreed and accepted by:



Ravn Air Group, Inc.


By:                     _
   John Mannion
   Chief Financial Officer

CC:    John T. Young
       Richard Nevins
       Jim Decker
